Citation Nr: 1537587	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and son-in-law




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active service from November 1943 to January 1946.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2007, which denied service connection for the cause of the Veteran's death.  

The Appellant appeared at a hearing before a Decision Review Officer (DRO) in December 2007.  In September 2012, the Appellant appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  

This appeal was remanded to the Agency of Original Jurisdiction (AOJ) in February 2013 for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including obtaining a medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2007, and the immediate cause of death was sepsis due to aspiration.  Other significant conditions contributing to death but not resulting in the underlying cause were Parkinson's disease and prostate cancer.  
2.  At the time of death, service connection was in effect for chronic venous insufficiency, left leg, with stasis ulcer (40 percent disabling) and a left knee total arthroplasty, residuals of fracture the left femur (30 percent disabling).  The combined disability rating was 60 percent.    

3.  The service-connected chronic venous insufficiency, left leg, with stasis ulcer and a left knee total arthroplasty, residuals of a fracture the left femur did not cause or contribute materially in producing or accelerating the Veteran's death.    

4.  The Veteran is not shown to have manifested complaints or findings of sepsis, Parkinson's disease, or prostate cancer in service or for many years thereafter.  

5.  A service-connected disability is not shown to have caused or to have contributed materially in producing or accelerating the Veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In this case, required notice was provided in VA letters of February 2007, August 2010, and July 2013, including what the evidence must show for service-connected death pursuant to Hupp.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The claim was readjudicated in December 2014, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Appellant's claim for service connection for the cause of the Veteran's death, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran's death certificate was obtained and associated with the claims folder.  The treatment records showing treatment and care for the Veteran in the months prior to his death were obtained and associated with the claims folder.  The Board has reviewed the Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Appellant's claims.  In February 2007, August 2013, and December 2014, the Appellant specifically informed VA that she had no additional evidence or information to submit.

The Board obtained a medical opinion as to whether the Veteran's death was in any way related to his military service or his service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (providing for examination or opinion when necessary to make a decision on a claim).  The Board finds the medical opinion to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Appellant's claim.  Neither the Appellant, nor her representative, has objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  

Under these circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Appellant in substantiating the claim.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the September 2012 hearing, the Appellant was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claim.  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  

2.  Legal Criteria

Dependency and indemnity compensation is payable to a surviving spouse, child, or parent either because of a service-connected death occurring after December 31, 1956, or pursuant to the election of a surviving spouse, child, or parent, in the case of such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  

In order to establish service connection for the cause of death of the Veteran, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  
The death of a veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

A service-connected disability is one contracted in the line of duty and was incurred in or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, may be presumed to have been incurred in service if they are manifested to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999) & Pond v. West, 12 Vet App. 341, 346 (1999) (discussing the factors of service connection).

The benefit of the doubt rule provides that the claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  The claimant prevails in his or her claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Analysis

The Appellant seeks Dependency and Indemnity Compensation based upon service connection for the cause of the Veteran's death.  She asserts that the Veteran's death was due to his service-connected disabilities.  The Appellant contends that the Veteran suffered from blood clots in his left leg, which she states resulted from the immobility caused by his service-connected leg injury residuals.  She asserted that the Coumadin the Veteran was taking for the blood clots weakened his immune system, causing the aspirations which led to the sepsis.  See the Appellant's statements dated in September 2008, September 2010, and February 2011.  

At the December 2007 RO hearing, the Appellant and her representative asserted that the coroner's office told the Appellant and her family that the sepsis was an infection and it was related to the Veteran's service-connected varicose veins; the varicose veins would get ulcerated and cause infections and the Veteran would have to be on antibiotics.  See RO hearing transcript, pages 1-2.  The Appellant's daughter asserted that the Veteran's service-connected leg disability led to a steel plate and screws being placed in the Veteran's left thigh.  She stated that due to poor circulation in his left leg, the Veteran had recurring problems with infected varicose veins which resulted in ulcers that burst and caused severe bleeding and loss of work time, and this was treated with antibiotics and bedrest.  She asserted that the Veteran had a complete knee replacement in his left leg and suffered from blood clots in his left leg, which contributed to the Veteran not being able to walk and being bedridden.  See RO hearing transcript, page 2.  

At the hearing before the Board in September 2012, the Appellant and her daughter asserted that the Veteran died of sepsis due to aspiration and the sepsis was an infection of the blood that the coroner determined was caused by aspiration or an infection of the lungs.  They asserted that the infection of the lungs was caused by the Veteran's weakened immune system and his susceptibility to aspiration and pneumonia were the result of being bed bound.  They asserted that the Veteran was bed bound for the last two years of his life because of a blood clot in his left leg, his immune system was weakened because he had been prescribed and was taking Coumadin for the blood clot, and the blood clot was caused by impaired circulation and immobility, both of which were a result of the effects of the Veteran's service-connected disabilities, and thus, his service-connected disability was a contributory cause of his death.  See the Board hearing transcript, pages 3 to 9.  

At the time of the Veteran's death, service connection was in effect for chronic venous insufficiency, left leg, with stasis ulcer (40 percent disabling) and a left knee total arthroplasty, residuals of a fracture of the left femur (30 percent disabling).  His combined disability rating was 60 percent.  

According to the death certificate, the Veteran died in January 2007, at the age of 81 years, due to sepsis, due to aspiration.  Other significant conditions contributing to death but not resulting in the underlying cause were Parkinson's disease and prostate cancer.  The Veteran died at home.  The death certificate was signed by the county coroner, who was not a doctor.  

The Board finds that the weight of the evidence establishes that the underlying condition which caused the Veteran's death, sepsis due to aspiration, was not incurred in or aggravated by military service; the Parkinson's disease and prostate cancer which were conditions that contributed to cause death were not incurred or aggravated by active service; and the Veteran's service-connected disabilities did not cause or contribute substantially or materially to cause death.  

The service treatment records do not document complaints, treatment, or diagnosis of sepsis, Parkinson's disease, or prostate cancer.  The competent evidence does not show, and the Appellant does not assert, that the Veteran's Parkinson's disease or prostate cancer first manifested to a compensable degree in service or in the first post-service year.  The post-service medical evidence does not indicate any findings of treatment for prostate cancer or Parkinson's disease for decades after service.  The weight of the evidence establishes that the Parkinson's disease and prostate cancer were not incurred or aggravated by active service.  The competent and credible evidence shows that the sepsis was first diagnosed at the time of death, over 60 years after service separation.     

VA treatment records, especially during the last couple of years of his life, show that the Veteran suffered from multiple serious medical conditions in addition to the two conditions noted on the death certificate; the death certificate listed prostate cancer and Parkinson's disease as other significant conditions contributing to death but not resulting in the underlying cause.  

VA treatment records show that the Veteran was hospitalized in January 2005 after he had been found to have extensive deep vein thrombosis (DVT), i.e., "blood clots," in the left lower extremity, to the thigh.  He was placed on Coumadin, although it was noted that there were some risk factors.  It was noted that the cause of his DVT was likely multiple as the Veteran had many risk factors including: inactivity (chronically in supine position), Malignancy (Prostate cancer which may cause hypercoagulability), and a history of Waldenström's Macroglobulinemia which may cause hyperviscosity.  The treatment was anticoagulation. 

The Veteran was hospitalized in May 2005, and it was treated with a course of antibiotics for possible aspiration pneumonitis or pneumonia.  A May 2005 VA nursing note indicates that the Veteran was at risk for aspiration.  It was noted that the Veteran reported that he had a problem swallowing and he stated that the real problem was that he was not interested in eating or drinking.  The record indicates that the Veteran's head was elevated at a 45 degree angle to prevent aspiration and the Veteran was also instructed to sleep in an upright position to prevent aspiration during the night.  

An October 2005 VA neurology consult record indicates that the Veteran's mobility continued to decline despite improvement in his depressive symptoms.  The Veteran's wife noted that the Veteran "seems to have given up" in that he refuses proffered exercise, physical therapy, and social engagements, and tends to stay in bed throughout the day.  It was noted that he has not walked in the past year, and his wife noted that his legs have become increasingly immobile and rigid; she reported that physical therapists who had been attempting to straighten out his legs have themselves given up as tendons appear to have shortened irreversibly.  Examination revealed that there was no tremor at rest.  There was moderate generalized rigidity, arms flexed at the elbows with moderate symmetrical cogwheeling; legs flexed and externally rotated at the hips, flexed at the knees, and plantar-flexed at the ankles, and were rigid without cogwheeling.  The Veteran was unable to stand even with assistance.  The assessment was Parkinsonism of uncertain etiology, seemingly minimally response to anti-Parkinson medication if at all, and depression improved but the Veteran did not deny his wife's assessment that he has given up on life. 

A February 2006 VA physical therapy record indicates that the Veteran presented to physical therapy with decreased mobility in all joints and significant contractures which limited his mobility overall.  It was noted that the Veteran was unable to sit in any seated position and was also limited in functional mobility.  The Veteran was totally dependent on care and did not sit up other than to come to the VA.  The Veteran did not want to sit up in a wheelchair and preferred to lay in the bed. 

The evidence of record shows that beginning in April 2006, the Veteran's conditions were noted to include post-cerebrovascular accident (CVA), and quadriparesis/left hemiplegia.  

A June 2006 VA mental health treatment record indicates that the Veteran, 80 years old, had a history of major depression and anxiety symptoms.  It was noted that arguably some of his recent anxiety and affective symptoms may be related to perseveration and apathy associated with the dementing process.  The treatment record further indicates that over the past few years, the Veteran appears to have developed atypical parkinsonism, deconditioning and immobility, and evidence of cerebrovascular disease.  

An August 2006 VA hematology and oncology clinic treatment records indicates that the Veteran was declining due to multiple health problems.  It was noted that the Veteran was bedbound and non-ambulatory due to bilateral knee flexion contractures.  The Veteran had been admitted for respite care.  

A November 2006 VA mental health treatment record indicates that the Veteran had a history of major depression and anxiety symptoms, atypical parkinsonism, deconditioning/immobility, and evidence of cerebrovascular disease.  The VA records indicates that the Veteran had the following medical history: decubitus ulcer on the buttock, dementia, Parkinson disease, prostate cancer, spinal stenosis of lumbar region, lentigo maligna achalasia, pain in joint involving shoulder region, orthostatic hypotension, osteoporosis, diabetes mellitus type II without complications, depressive disorder, glaucoma, esophageal reflux, Waldenstrom's macroglobulinemia, chronic venous insufficiency, colon polyps, and sciatica.  It was noted that the Veteran had an encounter for therapeutic drug monitoring and for aftercare of long term (current) use of antiplatelet/antithrombotic medication.  

VA treatment record show that the Veteran was apparently last seen by the physician who provided the information for the death certificate in December 2006, about a month prior to his death.  At that time, it was noted that he had advanced functional decline, and the 19 conditions noted in the assessment did not include Parkinson's disease, although history of tremor, status post neurology evaluation, stable on Sinemet, was included.  Prostate cancer was noted to be stable as well.  Sepsis was not diagnosed. 

The Veteran died in January 2007, at the age of 81 years, at home.  The death certificate indicates that the immediate cause of death was sepsis due to aspiration.  Other significant conditions contributing to death but not resulting in the underlying cause were Parkinson's disease and prostate cancer.  

In May 2008, the Veteran's VA physician was contacted by the county coroner, on the Appellant's behalf, and asked if the death certificate could be amended to state that his death could have resulted from his service-connected disabilities.  The physician stated that he could not give any information about the case nor could he change the death certificate.  The VA physician indicated that he felt that the Veteran's demise was not related to his service-connected disabilities.  He refused to provide a written statement.  

The claims file does not contain any competent medical opinion establishing a causal relationship between the cause of the Veteran's death and his active service or a service-connected disability.  

The Board notes that a VA medical opinion was obtained in March 2014 in connection with the Appellant's claim for the specific purpose of determining whether a service-connected disability or disability related to service caused or contributed substantially or materially to the cause of the Veteran's death.  

The March 2014 VA medical opinion indicates that the VA physician had reviewed the Veteran's claims folder and medical history.  The VA physician set forth the Veteran's medical history for the time period approximately two years prior to the Veteran's death.  It was noted that service connection was in effect for a left total knee replacement and chronic venous insufficiency of the left leg.  The VA physician indicated that the medical records document the Veteran as having a history of multiple medical conditions including prostate cancer, Waldenstrom's macroglobulinemia, GERD, achalasia, colon polyps, depression, osteoporosis, left lower extremity DVT, hand tremor, chronic low back pain, glaucoma, cataracts, dementia, chronic venous stasis and decubitus ulcers.  The VA physician noted that the Veteran had a head CT scan in January 2006 at VA which showed small cortical/subcortical infarct in the high lateral right frontal parietal region, which were new findings since the last head CT scan study of May 2005.  It was noted that the Veteran was seen by his geriatric medical provider at VA with an assessment of contractures which may be due to further functional debilitation versus new CVA.  The Veteran was seen by neurology in April 2006 with assessment of parkinsonism, probable Parkinson's disease, and quadriparesis/left hemiplegia.  It was noted that the VA treatment records showed that the Veteran was seen on December 20, 2006 at VA by his geriatrician with assessment of history of orthostatic hypotension, history of osteoporosis, depression, achalasia, GERD, colonic polyps, tremors, Waldenstrom's macroglobulinemia, history of low back pain, osteoarthritis, sciatica, history of impaired glucose tolerance, prostate cancer, history of glaucoma/cataracts, venous stasis, frequent falls/imbalance, left leg DVT, low back pain, right hip pain, and contractures.  The Veteran died on January 26, 2007 at the age of 81.  The immediate cause of death was listed as sepsis due to or a consequence of aspiration.  Other significant conditions contributing to death were listed as Parkinson's disease and prostate cancer.

The VA physician set forth the Veteran's medical history pertinent to his service-connected disabilities.  It was noted that the Veteran had open reduction, internal fixation of the left femur in 1944 for left midshaft femur fracture.  The Veteran underwent a left total knee arthroplasty in December 1999 for degenerative joint disease of the left knee.  He was admitted to the Atlanta VA in January 2005 with a diagnosis of DVT in the left lower extremity, extending from the inguinal canal to the popliteal fossa.  The Veteran was seen by neurology at VA in May 2003 with complaints of 6 month history of right hand tremor with assessment of right manual tremor with some aspects of Parkinson's disease.  The Veteran was seen by neurology in August 2004 with assessment of depression and possible Parkinson's disease.  The VA treatment records show that prostate cancer was diagnosed in 2004 after having a prostate biopsy. 

The VA physician opined that it was less likely as not that the sepsis, prostate cancer, and/or Parkinson's disease were of service onset, or were caused or aggravated by service-connected left femur fracture residuals, including TKA of the left knee, or the chronic venous insufficiency.  The VA physician indicated that the rationale for the opinion was that the service medical records were negative for documentation of sepsis, prostate cancer, and Parkinson's disease and that these conditions were all diagnosed more than 50 years after the service.  The VA physician also indicated that the medical literature does not show a direct causational link or association between the Veteran's service-connected left femur fracture residuals, including TKA of the left knee and chronic venous insufficiency, and that these medical conditions and the service-connected disabilities would not aggravate these conditions.

The VA physician opined that it was at least as likely as not that the Veteran's DVT was caused by the service-connected left femur fracture residuals, including TKA of the left knee, and/or the chronic venous insufficiency.  The VA physician indicated that the DVT however was not noted to be a cause of death and that there was no evidence that it contributed to death as it was not listed on the death certificate as the immediate cause or other significant contributory condition.  The VA physician noted that the service records are negative for DVT and that the DVT was documented more than 50 years after the service and therefore it is less likely that it was incurred in or had onset in the service.  However, the VA physician indicated that the case was discussed with an orthopedist and it was concluded that the prior trauma with chronic venous stasis can contribute to the development of DVT.  The VA physician stressed again that the DVT was not listed as a cause of death or as a secondary condition leading to death on the death certificate. 

The VA physician opined that it was less likely as not that any service-connected disability, or any disability otherwise related to service, played any role in the Veteran's death; contributed substantially or materially to the cause of death and/or combined to cause death and/or aided or lent assistance to the production of death and/or was causally connected to his death; caused debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of his conditions which resulted in death; or was of such severity as to have a material influence in accelerating death in the event that such service-connected disability was progressive or debilitating.  

A rationale for the opinion was given.  The VA physician indicated that the medical records show the cause of death to be sepsis secondary to aspiration with other significant conditions being noted as prostate cancer and Parkinson's disease.  The VA physician stated that the conditions noted on the death certificate have no association or causational relationship to the Veteran's service-connected conditions and would not contribute to or play a role in the Veteran's death.  The medical records do not show any evidence to support the contention that the Veteran's death was associated with or related to his service-connected residuals of left femur fracture with TKA and venous insufficiency.  The records do not show evidence that the Veteran's service-connected conditions played any role or contributed to his death.  It was noted that the Veteran had surgery for ORIF in the 1940's and had subsequent TKA in 1999.  These service-connected disabilities were not noted to be progressive and there is no evidence to suggest that these conditions accelerated the Veteran's death.  The Veteran had multiple other medical problems as noted above.  The Veteran also had a head CT in January 2006 which showed a small cortical/subcortical infarct in the right frontal parietal region. 

The Board finds the VA medical opinion to be probative.  The VA medical opinion states that the claims file was available and reviewed.  The VA physician reviewed the Veteran's medical history and the clinical findings pertinent to the service-connected disabilities and for the time period prior to the Veteran's death.  The VA physician provided a rationale for the opinion.  The Board finds that the opinion is based upon sufficient facts and data and is probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

The Board has considered the Appellant's and her family members' statements attributing the Veteran's cause of death to the service-connected disabilities, but the evidence of record does not demonstrate that the Appellant or her family members have the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to the cause of the Veteran's death including the cause of the sepsis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, they are not competent to provide an opinion as to the immediate or contributing cause of death of the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Appellant or her family members have this knowledge or expertise.  The Appellant has not submitted any medical evidence to support her theory as to the cause of the Veteran's death.    

There is no competent evidence to causally link the Veteran's cause of death to any event or incident of his active service or to a service-connected disability.  There is no competent evidence establishing that the service-connected disabilities caused or contributed to the Veteran's cause of death or that the cause of death (sepsis due to aspiration) is medically related to active service or to a service-connected disability.  

38 C.F.R. § 3.312 provides that, in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  On this record, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  

The Board is very sympathetic to the Appellant's loss of her husband, the Veteran, but, for the foregoing reasons the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  The claim is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


